COVER LETTER LeonardE. Neilson APROFESSIONALCORPORATION LEONARDE.NEILSON 8160SouthHighlandDrive,Suite 104 ATTORNEY AT LAW Sandy,Utah84093 Telephone:(801)733-0800 Fax:(801)733-0808 E-mail:LNeilsonLaw@aol.com April 14, 2011 Securities and Exchange Commission Office of Document Control treet NE Washington, D.C. 20549 VIA:EDGAR Re:Trans Energy, Inc. File No.000-23530 Form 10-K (for the period ended December 31, 2010) To Whom It May Concern: Please find herewith transmitted by EDGAR, the Form 10-K annual report filed on behalf of Trans Energy, Inc. for the fiscal year ended December 31, 2010. Please direct all correspondences concerning this filing and Trans Energy, Inc. to this office. Yours truly, /s/ Leonard E. Neilson Leonard E. Neilson :ae Attachment
